In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, alleged to have been caused by the negligence of the defendants, the plaintiffs appeal: (1) from an order of the Supreme Court, Kings County, entered June 20, 1958, which dismissed the *961complaint against the defendant Connolly; (2) from an order of the same court, dated August 14, 1958, which denied plaintiffs’ motion to set aside the jury’s verdict and to grant a new trial on the ground of inadequacy; and (3) from so much of a judgment of the same court, entered September 12, 1958, as (a) dismissed the complaint against said defendant Connolly, and as (b) awarded damages to the plaintiffs against defendant Bernstein. Judgment insofar as appealed from, and orders, affirmed, without costs. The evidence established that a truck operated by defendant Bernstein struck defendant Connolly, who was standing in the street near the left front door of his parked automobile, and that such truck then swerved across the street and struck and injured the infant plaintiff and his mother'who were on the sidewalk. The cause of the accident was not otherwise disclosed. In dismissing the complaint against defendant Connolly, the trial court found that there was no proof that he was negligent. By such finding we assume the trial court meant that there was no proof of negligence on defendant Connolly’s part which was a proximate cause of the accident, and we are in accord with that view. (Cf. Cole v. Swagler, 308 N. Y. 325; Digelormo v. Weil, 260 N. Y. 192; White v. Lehigh Val. R. R. Co., 220 N. Y. 131.) As to the damage awards to plaintiffs against the defendant Bernstein, we are unable to say, on the record presented, that such awards are inadequate. Holan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.